Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 3, 2013, which ruled that claimant was ineligible to receive unemployment insurance benefits because she failed to file a valid original claim.
Claimant filed a claim for unemployment insurance benefits, effective July 2, 2012, that was denied on the basis that she did not meet the requirements for filing a valid original claim. The *1225Unemployment Insurance Appeal Board ultimately agreed, and this appeal ensued.
Substantial evidence in the record supports the Board’s decision, and we affirm. In order to file a valid claim for unemployment insurance benefits, a claimant must show that he or she earned “remuneration of one and one-half times the high calendar quarter remuneration within the base period” (Labor Law § 527 [1] [d]; [2] [a]; see Matter of Chernavsky [Commissioner of Labor], 76 AD3d 739, 740 [2010]). Claimant did not earn IV2 times the $7,410.76 that she earned in the high calendar quarter during either her base period or alternate base period (see Labor Law §§ 520, 527). Remuneration is deemed to have been earned on the date of payment and, thus, the Board properly declined to consider monies that claimant received after the periods in question had ended (see Labor Law § 516; Matter of Rodriguez [New York City Dept. of Educ. — Commissioner of Labor], 24 AD3d 934, 934 [2005]).
Peters, PJ., Stein, Garry, Egan Jr. and Devine, JJ., concur.
Ordered that the decision is affirmed, without costs.